                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                   DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                  DATE FILED: 4/28/2021
 ------------------------------------------------------------------- X
                                                                     :
 UNITED STATES OF AMERICA,                                           :
                                                                     :
                            -against-                                :   21-CR-273 (VEC)
                                                                     :
 HUGO JAVIER MENDOZA-UBILLUS,                                        :       ORDER
                                                                     :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

          WHEREAS on April 27, 2021, the parties requested an arraignment be scheduled in this

matter;

          IT IS HEREBY ORDERED that an arraignment is scheduled for Tuesday, May 4, 2021,

at 10:30 A.M. The arraignment will be held in Courtroom 443 of the Thurgood Marshall United

States Courthouse, located at 40 Foley Square, New York, New York 10007.

          IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

 PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

 and have his or her temperature taken. Please see the enclosed instructions. Completing the

 questionnaire ahead of time will save time and effort upon entry. Only those individuals who

 meet the entry requirements established by the questionnaire will be permitted entry. Please

 contact chambers promptly if you or your client do not meet the requirements.

          IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

 comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.

          IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0273. All of those
accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.



SO ORDERED.
                                                    _________________________________
Date: April 28, 2021                                      VALERIE CAPRONI
      New York, NY                                        United States District Judge




                                                2
Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
